‘ LUKE A. STANTON
#1830011 - TDCJ-CID Stiles Unit ' 3060 FM 3514 ' Beaumont, Texas 77705

Tuesdayi October 06( 2015

Clerk of the Court
COURT OF CRIMINAL APPEALS'
OF TEXAS

P.O. BOX 12308
CAPITOL STATION
AUSTIN, TEXAS 78711

RE: EX PARTE LUKE STANTON
CauSe NO. WR-79/389-09$ WR-79,389-107 and WR-79,389-ll

Dear Sir:

Please find enclosed the original: MOTION TO-ALTER OR AMEND: Applicant's 0
Objections to the trial court's finding of fact, conclusion of law and Order
'recommending that relief be denied. And, Notice of motion for order compelling

.discovery, to be submitted and filed.

Please find also a Self Addressed Stamped Envelope and a copy of this letter
of said request, to be filed stamped, then returned for the Applicant's records,

to the above address listed.

Your assistance in the above matter is greatly appreciated|

Sincerely,

Luke Stanton #1830011

 

cc: LARA ToMLIN

Assistant District Attorney
DENTON COUNTY

1450 E. McKirmey st. ste 3100 'RE - .
Denton, Texas 76209 COURTOF§§E;;X§D,IN c_
' ' "-` .Ar¢
®@7)’ 122015

Abe| Acosta, C/e,,

/|Q(§$§q’ml |Ur|(

CAUSE NO » WR_79 l 389 l 09
, _?_'_!"_

CAUSE NO. WR-79l389/10
_-_{__er_

CAUSE NO. WR-79l389-ll
; -f-T_-_--

 

EX PARTE ‘ ~ § IN THE
§ coURT oF cRIMINAL APPEALS
LUKE sTANToN § oF TExAs
MoTIoN To ALTER oR AMEND: N DKSW§\§S\E©
APPLIcANT'S oBJEcTIoNS To THE TRIAL c T§© ’

/
FINDING oF FACT,_ coNcLUSIoN oF LA TE‘. '

AND oRDER REcoMMENDIN'G THAT RELIEF BE D®W_V/

AND
NOTICE OF MOTION FOR ORDER COMFELLING DISCOVERY

TO THE HONORABLE JUSTICES OF SAID COURT:

. );.

LUKE STANTON, Applicant, pro seb moves the Honorable Court to alter or amend
Applicant's Objections to the Trial Court's Finding of Factp Conclusion of Law and
Order recommending_that relief be Denied. In additiony Applicant's Notice of Motion
for ORDER Compelling Discovery, in the above styled and numbered cause'es, and in

support of this Motion to Alter or Amend, the Applicant shows the following:

l. On September 241 2015, before receiving notice from the Court, Applicant
Sent his OBJECTIONS TO THE TRIAL COURT'S FINDING OF'FACT, CONCLUSION OF
LAW and ORDER recommending that@relief be DENIED.

2. On September 30,.2015, before receiving notice from the Court, Applicant
Sent NOTICE OF MOTION FOR ORDER COMPELLING DISCOVERY.

3. On September 29/ 2015, the Honorable Court sent notice, the application for
ll.07 Writ of Habeas Corpus has been received and presented to the Court. And,

4. On October 05, 2015, Applicant received notice through the TDCJ Legal Mail,

5. Applicant moves the Honorable Court to alter or amend the CAUSE Non on the
headings of the filed above Applicant's Motions to reflect the correct
Court of Criminal Appeals' Cause Non with the Trial Court's Cause Non.

This Motion/Request is not designed to harass the State or cause any unneces-
sary delay in these proceedings, only that justice may be served.

Respectfully Submitted,

~» Mr§v€>\._
uke Stanton #1830011

TDCJ-CID Stiles Unit

3060 FM 3514
§ Beaumont, Texas 77705

  

October 06, 2015
(Date)

 

. . d`~,-»~r~".